Citation Nr: 1647656	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to March 18, 2013 for left patellofemoral syndrome with recurrent patellar dislocation of the left knee.  

2.  Entitlement to a rating in excess of 20 percent, from March 18, 2013, for left patellofemoral syndrome with recurrent patellar dislocation of the left knee.  

3.  Entitlement to a rating in excess of 10 percent, from March 18, 2013, for limitation of left knee flexion, associated with patellofemoral syndrome.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to October 21, 2014.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2014 ratings decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Muskogee, Oklahoma.  The matters are currently in the jurisdiction of the Winston-Salem RO.  

In an August 2012 VA Form 9, the Veteran requested a hearing before the Board.  However, in a June 2014 correspondence, the Veteran withdrew his request for a Board hearing.  Therefore, the Board finds that there is no hearing request pending.  

In a March 2014 rating decision, the Muskogee RO granted entitlement to service connection for left knee limitation of flexion and assigned a 10 percent rating, effective March 18, 2013 and increased the rating for patellofemoral syndrome with recurrent patellar dislocation of the left knee to 20 percent, effective March 18, 2013.  As this is not the maximum benefit allowed, it is considered only a partial grant of the benefit sought on appeal; therefore, the claim for entitlement to an increased rating for a left knee disability is still on appeal.

In a May 2016 rating decision, the RO granted the Veteran entitlement to TDIU, effective October 21, 2014 (the date he met the schedular requirements).  As the Veteran was not awarded entitlement to a TDIU for the entire period on appeal, entitlement to a TDIU, prior to October 21, 2014, remains on appeal.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran was afforded a VA knee examination.  However, the January 2014 examination report did not include any testing for pain on active and passive motion or joint testing in weight-bearing and non weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's left knee disability and includes the requisite testing.

The Veteran contends that his left knee, in part, prevents him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for a left knee disability and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.

Accordingly, the case is REMANDED for the following action:


1.  Associate with the record any updated VA treatment records.

2.  Schedule the Veteran for an examination in order to determine the current level of severity of his left knee disability.  The electronic claims folder and a copy of this remand must be made available to the examiner.  
The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia, supra.

3.  Then, readjudicate the increased rating and issues on appeal, including the issue of entitlement to TDIU, prior to October 21, 2014, to include if necessary, referral for consideration of whether an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 (b) is warranted at any time during the applicable appeal period.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

